Case 1:18-cr-00080-.]EG-CFB Document 14 Filed 12/19/18 Page 1 of 1

United States District Court
Southern District of Iowa

United States of America

Plaintiff, gage NO, 1 ;is_Cr-oooso-JaG-Cra_i

VS.
Kenneth J ay Sti ll

()RDER OF DETENTION PENDING TRIAL

\_/\_/\_/\_/\_/\_/\.../\_/

Defendant
On l ll l°l |&Olf' detention hearing was waived by Defendant orally in writing|:|

Preliminary Hearing Was waived: orally |:| in writing |:| N/A|:|
AusA Du&¥t/ ana b¢,g§@c.,ib>. f-F!>Smm\~ appeared. nw own FiNDs:
Defendant waives detention hearing and submits to detention with the understanding lie/she will be detainedl

Defendant is informed that he/she may request hearing later to review detention status
There is probable cause to believe defendant has committed an offense as charged:

lS:QZZ(g)€ l )` 922(;)(0)_ 924(3)(2) Prchibited Person in Possession cfa Fireann {C`t l )

under 18 U.S.C, § 924(0);
for which the maximum term of imprisonment is 10 years or more. in violation of 21
U.S.C. § 841/846/
Defendant has not rebutted the presumption of detention allowed by 13 U.S.C. § 3142(e).
There is a serious risk defendant will not appear.
here is a serious risk that the Defendant will endanger the safety of another person or the
community.
An lmmigration Detainer has been lodged.
efendant is in state custody and appears on a Writ.

The Coult has determined that there are no conditions or combination of conditions which reasonably
assure the appearance of the defendant as required and/or the safety of the community or any other person.

The defendant is committed to the custody of the Attorney General or his/her designated representative for confinement
in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in
custody pending appeal. The defendant shall be afforded a reasonable opportunity for private consultation with defense
counsel. On order of a court of the United States or on request of an attorney for the Government, the person in charge
of the corrections facility shall deliver the defendant to the United States marshal for the purpose

of an appearance in connection with a court proceeding

APPEAL: Defendant may file an appeal of the detention order to a district court judgel

Date: E;emberi‘), 201§¢ \JHQQD\\_ @ ;`éflw;

.)'rra'ge `s signature

 

Helen C. Adarns, Chief U.S. Magistrate Judge

 

 

Pr.i`n!ea’ name and rifle

